      Case: 1:21-cv-00842 Document #: 18 Filed: 05/24/21 Page 1 of 2 PageID #:54




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 SHARREL L. DICKENS, individually, and
 on behalf of all others similarly situated,
                                                     Case No. 1:21-cv-00842
 Plaintiff,
                                                     Hon. Judge John Robert Blakey
 v.

 CREDIT.COM, INC.,

 Defendant.


                                    NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that SHARREL L. DICKENS (“Plaintiff”), hereby notifies the

Court that Plaintiff and Defendant, CREDIT.COM, INC., have settled all claims between them in

this matter and are in the process of completing the final closing documents and filing the

dismissal. The Parties propose to file a dismissal with prejudice within 60 days of submission of

this Notice of Settlement and pray the Court to stay all proceedings until that time.

Dated: May 24, 2021                                           Respectfully submitted,

                                                              s/ Mohammed O. Badwan
                                                              Mohammed O. Badwan, Esq.
                                                              Sulaiman Law Group, Ltd.
                                                              2500 S. Highland Ave., Ste. 200
                                                              Lombard, IL 60148
                                                              Phone: (630) 575-8180
                                                              mbadwan@sulaimanlaw.com
                                                              Attorney for Plaintiff




                                                 1
     Case: 1:21-cv-00842 Document #: 18 Filed: 05/24/21 Page 2 of 2 PageID #:55




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Mohammed O. Badwan
                                                              Mohammed O. Badwan




                                                  2
